Citation Nr: 1015910	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the Veteran's service-connected tinnitus, to include on 
an extraschedular basis.

2.  Entitlement to a compensable rating for the Veteran's 
service-connected bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected residuals of basal cell carcinoma 
of the face, upper back, neck, arms and hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to December 
1981, from June 1996 to March 1999 and from October 2001 to 
September 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2005 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the 
benefit sought on appeal.  The Veteran appealed those 
decisions and the case was referred to the Board for 
appellate review.  

In his Substantive Appeal (VA Form 9) the Veteran requested a 
hearing before the Board.  However, the Board notes that this 
request was specifically withdrawn in May 2008.  

The issues of entitlement to compensable rating for bilateral 
hearing loss and to a rating in excess of 10 percent for 
residuals of basal cell carcinoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent rating, the 
maximum schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, and that condition does not present 
such an exception or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

There is no basis for the assignment of a schedular or 
extraschedular evaluation in excess of 10 percent for the 
Veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6290 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Bagwell v. Brown, 
9 Vet. App. 337 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2004, 
July 2004, November 2005, March 2006 and June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.  Nevertheless, a June 2008 
letter to the Veteran did contain the information required 
under Vazquez-Flores.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected tinnitus.  Essentially, 
the Veteran contends that the current evaluation assigned 
does not accurately reflect the severity of that condition.

The Veteran first claimed entitlement to service connection 
for tinnitus in August 2005.  A July 2006 rating decision 
denied entitlement to service connection.  However, in 
January 2007 the RO issued a Decision Review Officer Decision 
granting service connection for tinnitus and assigning an 
evaluation of 10 percent effective from October 1, 2003.  The 
Veteran submitted a Notice of Disagreement (NOD) with that 
rating in March 2007.  A Statement of the Case (SOC) was 
issued in December 2007 and later that month the Veteran 
filed a Substantive Appeal (VA Form 9).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, note 2 (2009). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeal for the Federal Circuit.  In Smith v. Nicholson, 451 
F.3d 1344 (2006), the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit the Veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Diagnostic Code 6260 provides that a maximum 10 
percent evaluation is warranted for tinnitus.

Therefore, a claim for a higher rating for tinnitus on a 
schedular basis, whether the Veteran seeks higher than 10 
percent in one ear, or separate 10 percent ratings for each 
ear, must be denied under Diagnostic Code 6260.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

The Veteran, through his representative, has indicated that 
he believes an extraschedular rating is warranted for his 
service-connected tinnitus.  The Board has considered whether 
referral for an extraschedular rating is appropriate.  
However, neither the Veteran nor his representative have 
presented any evidence indicating that the rating criteria 
are inadequate to evaluate the Veteran's tinnitus or that 
tinnitus alone has caused marked interference with employment 
or necessitated frequent periods of hospitalization and there 
is no such evidence in the claims file.  Accordingly, the 
Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus, 
including on an extraschedular basis, is denied.


REMAND

The Veteran has also claimed entitlement to a compensable 
rating for service-connected bilateral hearing loss and a 
rating in excess of 10 percent for his service-connected 
residuals of basal cell carcinoma.  The Board finds that 
additional development is necessary with respect to the 
Veteran's claims.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to 
the RO/AMC for further action as described below.

The Veteran has argued that the current evaluations assigned 
for his bilateral hearing loss and residuals of basal cell 
carcinoma do not accurately reflect the severity of those 
disabilities.  The Board notes that the Veteran's most recent 
VA examinations for these conditions were in November 2006 
and September 2004 respectively.  In a March 2010 statement 
from the Veteran's representative the Veteran indicated that 
both of these conditions are worse than when originally rated 
and that the prior examinations, more than 3 and 5 years ago 
respectively, do not indicate the severity of those 
conditions.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran has indicated that his bilateral hearing loss and 
residuals of basal cell carcinoma result in significant 
limitations not indicated by the Veteran's earlier 
examinations, the Board finds that new examinations are 
necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his bilateral hearing loss 
since November 2006, or any treatment for 
his residuals of basal cell carcinoma 
since September 2007.  If the Veteran 
indicates that he has received any 
treatment or evaluations, the RO/AMC 
should obtain and associate those records 
with the claims file.

2.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his bilateral hearing loss.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
indicate having done so in his report.  
Following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail.  In 
addition, the examiner must assess the 
effect of the Veteran's hearing loss on 
his daily activities and industrial 
ability.  A clear rationale for all 
opinions is necessary and a discussion of 
the facts and principles involved would be 
of consideration assistance to the Board.  

3.  The Veteran should also be afforded an 
appropriate examination to determine the 
severity of his basal cell carcinoma and 
any residuals thereto.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and indicate having 
done so in his report.  Following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's condition in detail.  A clear 
rationale for all opinions is necessary 
and a discussion of the facts and 
principles involved would be of 
consideration assistance to the Board.  

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


